  Case 2:20-cv-00091-LGW-BWC Document 11 Filed 12/28/20 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 TREVON D. CHAPMAN, SR.,

                Plaintiff,                                  CIVIL ACTION NO.: 2:20-cv-91

        v.

 JAMES PROCTOR, et al.,

                Defendants.


             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff filed this action, asserting claims under 42 U.S.C. § 1983. Doc. 1. This matter

is before the Court for a frivolity screening under 28 U.S.C. § 1915A. For the reasons stated

below, I RECOMMEND the Court DISMISS the following portions of Plaintiff’s Complaint:

       1.      Plaintiff’s official capacity claims for monetary damages against all
               Defendants;

       2.      Plaintiff’s Eighth Amendment claims for excessive force against
               Defendants Aldridge, Dillio, Minor, Phillips, Savage, Vallejo, and
               Watson;

       3.      Plaintiff’s Eighth Amendment claim for deliberate indifference to a
               serious medical need;

       4.      Plaintiff’s religious freedom claim under the First Amendment;

       5.      Plaintiff’s Fifth Amendment double jeopardy claim; and

       6.      Plaintiff’s request for injunctive relief.

However, I FIND that some of Plaintiff’s claims may proceed. Specifically, the Court will direct

service of the following claims by separate Order:

       1.      Plaintiff’s Fourteenth Amendment excessive force claims against
               Defendants Aldridge, Dillio, Minor, Phillips, Savage, Vallejo, and
               Watson;
    Case 2:20-cv-00091-LGW-BWC Document 11 Filed 12/28/20 Page 2 of 9




        2.      Plaintiff’s Fourteenth Amendment claim for placement in the restraint
                chair against Defendants Phillips and Savage;

        3.      Plaintiff’s Fourth Amendment search and seizure claims against
                Defendants Aldridge, Dillio, Minor, Phillips, Savage, Vallejo, and
                Watson;

        4.      Plaintiff’s conditions of confinement claim against Defendants
                Mastroianni and Watson; and

        5.      Plaintiff’s access to court claim against Defendant Proctor.

                                      PLAINTIFF’S CLAIMS 1

        Plaintiff brings several claims in his § 1983 suit concerning events that occurred while he

was incarcerated at the Camden County Safety Complex as a pre-trial detainee. Doc. 1.

Plaintiff’s Complaint arises from his placement in a suicide prevention cell on August 2, 2018 to

August 18, 2018. Id. at 17. Plaintiff alleges Defendants Sikes and Watson decided to place him

in a suicide prevention cell without cause. Id. at 18. Defendants Aldridge, Dillio, Minor,

Vallejo, and Watson escorted Plaintiff to the cell. Id. at 17. While placing Plaintiff in the

suicide prevention cell on August 2, 2018, Defendants Aldridge, Dillio, Vallejo, and Watson

held Plaintiff down while Defendant Minor repeatedly struck Plaintiff in the head. Id. Plaintiff

asserts this assault by Defendants Aldridge, Dillio, Minor, Vallejo, and Watson amounted to

excessive force, violating Plaintiff’s Fourteenth and Eighth Amendment rights. Id. at 15. After

assaulting Plaintiff, Defendants Aldridge, Dillio, Minor, Vallejo, and Watson removed his

clothing and ultimately placed him the suicide prevention cell. Id. at 17. Plaintiff brings a

Fourth Amendment claim for illegal search and seizure for the removal of his clothing against

Defendants Aldridge, Dillio, Minor, Vallejo, and Watson. Id. at 15.



1
        All allegations set forth here are taken from Plaintiff’s Complaint. Doc. 1. During frivolity
review under 28 U.S.C. § 1915A, “[t]he complaint’s factual allegations must be accepted as true.”
Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017).


                                                     2
  Case 2:20-cv-00091-LGW-BWC Document 11 Filed 12/28/20 Page 3 of 9




        Later, on August 9, 2018, when Plaintiff returned from court, Defendants Phillips and

Savage grabbed Plaintiff, slamming him to the ground. Id. at 21. Defendant Phillips kneeled on

Plaintiff’s neck, restricting his breathing. Id. Then, Defendants Phillips and Savage placed him

in a “restraint chair.” Id. Plaintiff asserts Eighth and Fourteenth Amendment claims for the

assault and a Fourteenth Amendment claim for placing him in the restraint chair. Id. at 15–16.

Additionally, Plaintiff brings a Fourth Amendment claim for illegal search and seizure against

Defendants Phillips and Savage for removing his clothing after placing him in the suicide

prevention cell. Id. at 15, 20.

        Furthermore, Plaintiff contends the conditions of his confinement in the suicide

prevention cell violated his constitutional rights. Id. at 15, 18. While in the suicide prevention

cell, Plaintiff was not provided with a bed, toilet, sink, clothing, or adequate heating and often

had to choose between showering, using the restroom, exercising, or accessing the law library.

Id. at 19. Plaintiff was denied toiletries, was not able to wash his hands or otherwise clean

himself, and was not provided with utensils with which to eat. Id. Plaintiff complained to

Defendants Mastroianni and Watson about the condition of his confinement to no avail. Id. at

18.

        Additionally, while in the suicide prevention cell, Plaintiff states he was not provided

legal materials, allowed to make phone calls relating to his legal matters, or given time to

complete legal research, even though he was preparing to defend himself on a criminal charge.

Id. at 19–20. When Plaintiff tried to alert the state court of the difficulties he was facing,

Defendant Proctor prevented Plaintiff from doing so. Id. at 20. Based on the difficulties

Plaintiff faced preparing for his court case, he brings a First Amendment access to court claim.

Id. at 15, 20.




                                                  3
  Case 2:20-cv-00091-LGW-BWC Document 11 Filed 12/28/20 Page 4 of 9




       Plaintiff is suing all Defendants in their individual and official capacities. Id. at 2–3, 12.

Plaintiff seeks monetary damages for physical injuries and mental distress related to the above-

described claims. Additionally, Plaintiff seeks injunctive relief; Plaintiff seeks to have

Defendants fired from the Camden County Sheriff’s Office and barred from future government

employment. Id. at 5.

                                   STANDARD OF REVIEW

       A federal court is required to conduct an initial screening of all complaints filed by

prisoners and plaintiffs proceeding in forma pauperis. 28 U.S.C. §§ 1915A(a), 1915(a). During

the initial screening, the court must identify any cognizable claims in the complaint. 28 U.S.C.

§ 1915A(b). Additionally, the court must dismiss the complaint (or any portion of the

complaint) that is frivolous, malicious, fails to state a claim upon which relief may be granted, or

which seeks monetary relief from a defendant who is immune from such relief. Id. The

pleadings of unrepresented parties are held to a less stringent standard than those drafted by

attorneys and, therefore, must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520

(1972). However, Plaintiff’s unrepresented status will not excuse mistakes regarding procedural

rules. McNeil v. United States, 508 U.S. 106, 113 (1993).

       A claim is frivolous under § 1915(e)(2)(B)(i) if it is “without arguable merit either in law

or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002) (quoting Bilal v. Driver, 251

F.3d 1346, 1349 (11th Cir. 2001)). In order to state a claim upon which relief may be granted, a

complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). To state a claim, a complaint must contain “more than




                                                  4
     Case 2:20-cv-00091-LGW-BWC Document 11 Filed 12/28/20 Page 5 of 9




labels and conclusions, and a formulaic recitation of the elements of a cause of action will not”

suffice. Twombly, 550 U.S. at 555.

                                           DISCUSSION
I.      Official Capacity Claims

        Plaintiff is suing Defendants in their official capacities for monetary damages. Doc. 1.

Plaintiff, however, cannot sustain a § 1983 claim for monetary damages against Defendants in

their official capacities. States are immune from private suits pursuant to the Eleventh

Amendment and traditional principles of state sovereignty. Alden v. Maine, 527 U.S. 706, 712–

13 (1999). Section 1983 does not abrogate the well-established immunities of a state from suit

without its consent. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 67 (1989). Because a

lawsuit against a state agency or a state officer in their official capacity is “no different from a

suit against the [s]tate itself,” such defendants are immune from suit under § 1983. Id. at 71.

        Here, the State of Georgia would be the real party in interest in a suit against Defendants

in their official capacities as employees of Georgia’s Department of Corrections. The Eleventh

Amendment immunizes Defendants from suit for monetary damages in their official capacities.

Absent a waiver of that immunity, Plaintiff cannot sustain any constitutional claims against

Defendants in their official capacities for monetary relief. Accordingly, I RECOMMEND the

Court DISMISS all claims for monetary damages against Defendants in their official capacities

under § 1983.

II.     Claims That do not Connect a Defendant to a Constitutional Violation

        Several of Plaintiff’s claims are vague, conclusory, and do not connect any Defendant to

the purported constitutional violation. For example, Plaintiff complains various First

Amendment rights were violated, including his right to freedom of religion, but does not provide

any facts relating to when, by whom, or how his rights were violated. Id. at 15. Likewise,


                                                   5
  Case 2:20-cv-00091-LGW-BWC Document 11 Filed 12/28/20 Page 6 of 9




Plaintiff alleges he was not provided with his “hernia strap,” which is a documented need in his

file and specifically approved, but he does not contend who denied Plaintiff his hernia strap. Id.

at 18. Similarly, Plaintiff claims his Fifth Amendment rights were violated because he did not

receive proper due process but later attests he received both a Faretta hearing and a hearing

related to various charges. Id. at 15, 20, 21.

          A pro se prisoner’s § 1983 complaint must contain enough facts to state a claim that is

“plausible on its face.” Twombly, 550 U.S. at 570. While pro se plaintiffs are “not required to

adhere to technical niceties” in drafting their complaints, they are still “required to ‘state with

some minimal particularity how overt acts of the defendant caused a legal wrong.’” Kershaw v.

White, No. 5:18-cv-166, 2018 WL 3463275, at *4 (M.D. Ga. July 18, 2018) (quoting Douglas v.

Yates, 535 F.3d 1316, 1322 (11th Cir. 2008)); Harwood v. Wynn, No. 5:10-cv-411, 2010 WL

5128714, at *2 (M.D. Ga. Nov. 9, 2010) (“[A] district court properly dismisses a defendant when

a prisoner . . . fails to state any allegations that connect the defendant with any alleged

constitutional violation.”); see also Fed. R. Civ. P. 8(a) (requiring “a short and plain statement of

the claim showing that the pleader is entitled to relief”). Here, Plaintiff fails to provide the

minimal details necessary to state a claim—he does not describe how, when, or who violated his

First Amendment right of freedom of religion, Fifth Amendment rights, or his Eighth

Amendment right relating to deliberate indifference to a serious medical need. Accordingly, I

RECOMMEND the Court DISMISS Plaintiff’s First Amendment freedom of religion claim,

deliberate indifference to a serious medical need claim, and Fifth Amendment due process

claims.




                                                  6
    Case 2:20-cv-00091-LGW-BWC Document 11 Filed 12/28/20 Page 7 of 9




III.   Plaintiff’s Eighth Amendment Claims

       Plaintiff alleges the use of excessive force by Defendants Aldridge, Dillio, Minor,

Phillips, Savage, Vallejo, and Watson, violating his Eighth Amendment rights. Doc. 1 at 17–20.

At the time of these incidents, Plaintiff was a pre-trial detainee and had not been convicted of

any crime. Id. at 4. Plaintiff’s rights were thus provided by the Fourth or Fourteenth

Amendments, rather than the Eighth Amendment. See Thomas v. Town of Davie, 847 F.2d 771,

772 (11th Cir. 1988) (citing City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983)). 2

Accordingly, I RECOMMEND the Court DISMISS Plaintiff’s Eighth Amendment excessive

force claims against Defendants Aldridge, Dillio, Minor, Phillips, Savage, Vallejo, and Watson.

Plaintiff, however, should be permitted to bring these claims under the Fourteenth Amendment.

IV.    Requests for Injunctive Relief

       Plaintiff requests Defendants be fired from their positions and barred from future

government employment. Doc. 1 at 5. As “federal courts have no authority to address state

officials out of office or to fire state employees,” Newman v. Alabama, 559 F.2d 283, 288 (5th

Cir. 1977), rev’d on other grounds sub nom., Alabama v. Pugh, 438 U.S. 781 (1978), I

RECOMMEND the Court DENY Plaintiff’s requested relief.

                                          CONCLUSION

       For the reasons set forth above, I RECOMMEND the Court DISMISS the following

portions of Plaintiff’s Complaint:

       1.      Plaintiff’s official capacity claims for monetary damages against all
               Defendants;




2
        This distinction is only academic. “[T]he standard for providing basic human needs to those
incarcerated or in detention is the same under both the Eighth and Fourteenth Amendments.” Marsh v.
Butler County, 268 F.3d 1014, 1024 n.5 (11th Cir. 2001).


                                                  7
  Case 2:20-cv-00091-LGW-BWC Document 11 Filed 12/28/20 Page 8 of 9




       2.      Plaintiff’s Eighth Amendment claims for excessive force against
               Defendants Aldridge, Dillio, Minor, Phillips, Savage, Vallejo, and
               Watson;

       3.      Plaintiff’s Eighth Amendment claim for deliberate indifference to a
               serious medical need;

       4.      Plaintiff’s religious freedom claim under the First Amendment;

       5.      Plaintiff’s Fifth Amendment double jeopardy claim; and

       6.      Plaintiff’s request for injunctive relief.

However, I FIND that some of Plaintiff’s claims may proceed. Specifically, the Court will direct

service of the following claims by separate Order:

       1.      Plaintiff’s Fourteenth Amendment excessive force claims against
               Defendants Aldridge, Dillio, Minor, Phillips, Savage, Vallejo, and
               Watson;

       2.      Plaintiff’s Fourteenth Amendment claim for placement in the restraint
               chair against Defendants Phillips and Savage;

       3.      Plaintiff’s Fourth Amendment search and seizure claims against
               Defendants Aldridge, Dillio, Minor, Phillips, Savage, Vallejo, and
               Watson;

       4.      Plaintiff’s conditions of confinement claim against Defendants
               Mastroianni and Watson; and

       5.      Plaintiff’s access to court claim against Defendant Proctor.

       Any objections to this Report and Recommendation shall be filed within 14 days of

today’s date. Objections shall be specific and in writing. Any objection that the Magistrate

Judge failed to address a contention raised in the Complaint must be included. Failure to file

timely, written objections will bar any later challenge or review of the Magistrate Judge’s factual

findings and legal conclusions. 28 U.S.C. § 636(b)(1)(C); Harrigan v. Metro Dade Police Dep’t

Station #4, No. 17-11264, 2020 WL 6039905, at *4 (11th Cir. Oct. 13, 2020). To be clear, a

party waives all rights to challenge the Magistrate Judge’s factual findings and legal conclusions




                                                   8
  Case 2:20-cv-00091-LGW-BWC Document 11 Filed 12/28/20 Page 9 of 9




on appeal by failing to file timely, written objections. Harrigan, 2020 WL 6039905, at *4; 11th

Cir. R. 3-1. A copy of the objections must be served upon all other parties to the action.

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

       SO REPORTED and RECOMMENDED, this 28th day of December, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 9
